The Attorney             General of Texas
                                            May 3,    1978
JOHN L. HILL
Attorney General


                    Honorable Steve Suttle                      Opinion No. II- 1161
                    Chairman, Texas Commission on
                      Jail Standards                            Re: Authority of Texas Com-
                    P. 0. Box 12985                             mission on Jail Standards to
                   .Austin, Texas 78711                         establish guidelines for salaries
                                                                of county jail personneL

                   Dear Mr. Suttle:

                         You ask whether the Texas Commission on Jail Standards has authority
                   to promulgate the following rule:

                               Pay for correction officers shall be equivalent to that
                               of other appointed deputies of similar grade, status,
                               and/or tenure whose daily duties require frequent,
                               close and risky contact with violators of the law.

                   Rule 217.14.003. Thii rule would equalize the pay of correction officers
                   workiig in county jails with that received by law enforcement personnel in
                   the field.

                          The Commission on Jail Standards has authority to promulgate rules
                   establishing minimum standards for the operation of county jails, the custody
                   of prisoners, and the number of jail supervisory personneL        V.T.C.S. art.
                   5llS.L S 9(a)(1)-(3). It has no express authority to establish guidelimes for
                   salaries paid jail personneL Such guidelines might help achieve minimum
                   standards for the operation of jails and the custody of prisoners, see Alberti
                   v. Sheriff of Harris County, 406 P. Supp. 649 (S.D. Tex. 19751, and=ki might
                   arguably be within the Commission’s rule-making power.           However, the
                   Commission may not exercise a power expressly conferred not on it, but on
                   another agency of government.     -See Amarillo v. Stapf, 101 S.W.2d 229 (Tex.
                   1937).

                         The Legislature has given the commissioners         court authority    to
                   determine salaries of county employees, including persons employed in
                   county jails. See V.T.C.S. arts. 3912k, 6871; Code Crim. Proc. arts. 1037,1041,




                                                p.   4699
 Honorable Steve Suttle    -   Page 2            (H-1161)



 1041a; Wichita County v. Vance, 217 S.W.2d 702 (Tex. Civ. App. - Fort Worth 1949,
 writ ref’d n.r.e.); Attorney General Opinion O-2444 (1940). See also Smith v.
 Sullivan, 553 F.2d 373 (5th Cir. 1977). Since the commissioners court has express
 authority to determine salaries of county jail personnel, while the Commission has
 no such express authority, we believe the rule is invalid. -See Amarillo v. Stapf,
 s,      Attorney General Opinion H-475 (1974).

        You also ask whether the commissioners courts have authority to fix the pay
 of jail personnel at a level lower than the pay of other county law enforcement
 officers of equal rank and seniority.   Article 3912k gives the commissioners court
 considerable discretion as to the salaries of county employees.       See Attorney
 General Opinions H-992 (1977), H-860 (1976). See also Attorney Generalpinion       H-
 429 (1974) (equal salaries not required for county constables). We find no provision
 requiring the salaries of jail personnel to equal salaries of other county law
 enforcement officers, and conclude that the commissioners court may set their
 salaries at a lower level.

       In counties which have adopted a civil service system pursuant to article
 2372h-6 the rules of the civil service commission concerning classification,
 promotion, and benefits of county employees could tend to equalize salaries.
 Whether this has occurred must-be determined on a case-by-case basis. Since
 deputy sheriffs are not subject to the civil service act, such rules would not affect
 their salaries. -See Attorney General Opinion H-985 (1977).

                                    SUMMARY

            The Texas Commission on Jail Standards lacks authority to
            promulgate a rule equalizing the salaries of county jail
            personnel with the salaries of law enforcement officers in
            the field. The commissioners court has authority to fix the
            salaries of jail personnel at a level lower than the pay of
            other county law enforcement officers of equal rank and
            seniority.

                                                   Very truly yours,




                                             /      Attorney General of Texas




YtcL&+UM
 DAVID M. KENDALL, First Assistant




                                        p.        4700
  Honorable Steve Suttle     -      page 3     (H-1161)




cd!ji*(-
Opinion Committee    ’
                           airman

jst




                                       P.    4701